479 So. 2d 857 (1985)
Carl Deon DENNIS, Petitioner,
v.
Bennett H. BRUMMER, Public Defender for the 11TH Judicial Circuit and Elliot H. Scherker, Assistant Public Defender, Respondents.
No. 85-2110.
District Court of Appeal of Florida, Third District.
December 17, 1985.
Carl Deon Dennis, in pro. per.
Bennett H. Brummer, Public Defender, and Elliot H. Scherker, Asst. Public Defender, for respondents.
Before SCHWARTZ, C.J., and HUBBART and BASKIN, JJ.

REVISED OPINION
PER CURIAM.
Petitioner Dennis seeks production by the public defender of documents and transcripts relating to the circuit court proceedings in his case. This court issued a rule to show cause why the relief sought should not be granted, and the public defender asserted the attorney-client privilege. See § 90.502(1)(c), Fla. Stat. (1983); Fla.Bar Code Prof.Resp. D.R. 4-101(B). It therefore appears to the court that no impediment exists to the granting of the relief sought. Accordingly, we grant the petition, issue the writ of mandamus, and direct respondents to furnish petitioner with any requested documents in their possession.
Writ issued.